13‐1362 
Nigro v. Mercantile Adjustment Bureau  

 

                       UNITED STATES COURT OF APPEALS 

                                  FOR THE SECOND CIRCUIT 

                                     ___________________ 

                                August Term, 2013 
          (Argued: February 19, 2014         Decided: October 16, 2014) 
                                          
                               Docket No. 13‐1362 
                              ___________________ 
                                          
                               ALBERT A. NIGRO, 
                                          
                                                            Plaintiff‐Appellant, 
                                       v. 
                                          
                 MERCANTILE ADJUSTMENT BUREAU, LLC, 

                                                              Defendant‐Appellee.  

                                     ___________________ 
                                               

Before:  KEARSE, WINTER, AND WESLEY, Circuit Judges. 

       Plaintiff‐Appellant Albert Nigro (“Nigro”) seeks reversal of a March 13, 
2013 judgment of the United States District Court for the Western District of New 
York (Skretny, C.J.) granting Defendant‐Appellee Mercantile Adjustment 
Bureau’s (“MAB”) motion for summary judgment.  Nigro asserts that, while 
attempting to collect his deceased mother‐in‐law’s unpaid electric bill, MAB sent 
numerous automated telephone calls to his mobile phone in violation of the 
Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227, et seq. (“TCPA”).  
The district court held that Nigro consented to the calls when he contacted the 
electric company to discontinue his mother‐in‐law’s service after her death.  We 
REVERSE and REMAND.  Under the FCC’s interpretation of the statute, Nigro 

                                              1 
 
did not consent because his number was not “provided during the transaction 
that resulted in the debt owed.”  In the Matter of Rules and Regulations 
Implementing the Telephone Consumer Protection Act of 1991, Request of ACA 
International for Clarification and Declaratory Ruling, 23 FCC Rcd. 559 ¶ 10 (2008).    

      REVERSED AND REMANDED.  

                                ___________________ 
 
           KENNETH R. HILLER, Amherst, NY, for Plaintiff‐Appellant. 
            
           BRYAN C. SHARTLE (David Israel, Justin H. Holmes, Michael Del 
           Valle, on the brief), Sessions, Fishman, Nathan & Israel, Amherst, NY, 
           for Defendant‐Appellee. 
            
           Jonathan B. Sallet, General Counsel, Federal Communications 
           Commission, Washington, DC, for Amicus Curiae Federal 
           Communications Commission. 
                               ___________________ 
                                            
PER CURIAM: 

      Plaintiff‐Appellant Albert Nigro (“Nigro”) seeks reversal of a March 13, 

2013 judgment of the United States District Court for the Western District of New 

York (Skretny, C.J.) granting Defendant‐Appellee Mercantile Adjustment 

Bureau’s (“MAB”) motion for summary judgment.  Nigro asserts that, while 

attempting to collect his deceased mother‐in‐law’s unpaid electric bill, MAB sent 

numerous automated telephone calls to his mobile phone in violation of the 

Telephone Consumer Protection Act, 47 U.S.C. § 227 of 1991, et seq. (“TCPA”).  

The district court held that Nigro consented to the calls when he contacted the 

                                           2 
 
electric company to discontinue service after her death.  We REVERSE and 

REMAND.  Under the FCC’s interpretation of the statute, Nigro did not consent 

because his number was not “provided during the transaction that resulted in 

the debt owed.”  In the Matter of Rules and Regulations Implementing the Telephone 

Consumer Protection Act of 1991, Request of ACA International for Clarification and 

Declaratory Ruling, 23 FCC Rcd. 559 ¶ 10 (2008).     


                                  BACKGROUND 

      In September 2008, Joan Thomas, Nigro’s mother‐in‐law, died.  After her 

death, Nigro called National Grid, Thomas’s power company, to discontinue 

service at her apartment.  During the call, National Grid asked Nigro to provide 

his phone number; he complied by providing the number to his mobile phone.  

The company told Nigro that a phone number was necessary to disconnect 

service.  At the time of the shut off, however, unbeknownst to Nigro, there was a 

balance of $68 on Thomas’s account.  When the amount went unpaid, National 

Grid hired Defendant Mercantile Adjustment Bureau to collect the debt.  Nigro 

never received any bill for Thomas’s account.  His only communications from 

MAB consisted of seventy‐two automated telephone calls over the course of nine 

months between April 2010 and January 2011.     


                                          3 
 
      In December 2010, Nigro filed the instant action, asserting, among other 

things, claims under the TCPA, which creates a private cause of action against 

the senders of certain categories of automated telephone calls.  In March 2013, 

the district court granted summary judgment to MAB on all of Nigro’s claims.  

With respect to Nigro’s TCPA claims, the court held that MAB was not liable 

because Nigro consented to the calls when he provided his number to National 

Grid.  Nigro timely appealed, but pursues only his TCPA claims.   


                                   DISCUSSION 

      The TCPA makes it “unlawful for any person . . . to make any call . . . using 

any automatic telephone dialing system or an artificial or prerecorded voice . . . 

to any telephone number assigned to a . . . cellular telephone service.”  47 U.S.C. 

§ 227(b)(1)(A)(iii).  There are two exceptions to this categorical bar.  The statute 

permits calls (i) “made for emergency purposes” or (ii) “made with the prior 

express consent of the called party.”  Id.  Because there is no dispute as to the 

circumstances of Nigro’s call to National Grid or as to what was said during that 

call, the narrow question before us is whether MAB’s calls were made with 




                                           4 
 
Nigro’s “prior express consent” within the meaning of the statute.  Id.1  

Recognizing that Congress has delegated rulemaking authority over the TCPA to 

the Federal Communications Commission (“FCC”), id. § 227(b)(2)(C), both parties 

rely principally on FCC rulings to support their respective positions.2 

              MAB argues that Nigro voluntarily gave his number to National Grid in 

connection with Thomas’s account and did not expressly limit the purposes for 

which his number could be used.  Thus, MAB concludes, he consented to the 

automated calls.  There is some support for this view in FCC rulings.3  For 

example, the FCC has ruled that where there is an “established business 

relationship” – a term the FCC defines broadly as “a prior or existing 


                                                            
          We review the district court’s grant of summary judgment de novo.  Miller v. 
              1

Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 
        2 Since neither party actually challenges the FCC’s interpretation of the TCPA, we 

need not decide the extent to which the Administrative Orders Review Act, also known 
as the “Hobbs Act,” limits our jurisdiction to review that interpretation, see 28 U.S.C. 
§ 2342(1); 47 U.S.C. § 402(a); CE Design, Ltd. v. Prism Bus. Media, Inc., 606 F.3d 443, 447–
48 (7th Cir. 2010); United States v. Any & All Radio Station Transmission Equip., 207 F.3d 
458, 463 (8th Cir. 2000). 
        3 In light of the parties’ understandable reliance on FCC rulings, following oral 

argument, we sought the views of the FCC as amicus curiae.  We often – but do not 
always – give “Auer deference” to agency interpretations of their own regulations in 
amicus briefs.  Union Carbide Corp. & Subsidiaries v. C.I.R., 697 F.3d 104, 109 (2d Cir. 
2012).  In their submissions responding to the FCC’s brief, however, neither party asks 
us to give this deference to the agency.  Plaintiff merely asks us to apply the weaker 
“Skidmore deference.”  Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944).  This deference 
we grant, without deciding whether Auer should apply.   

                                                               5 
 
relationship formed by voluntary two‐way communication” – a business need 

not obtain specific consent to make automated telephone calls to a consumer.  In 

the Matter of Rules and Regulations Implementing the Telephone Consumer Protection 

Act of 1991, Report and Order, 7 FCC Rcd. 8752 ¶ 34–35 (1992).  The “business 

relationship” is sufficient consent because it supplies an inference of implied 

consent.   

      Initially, the FCC provided no special treatment for debt collection calls. 

The Commission held that these calls were adequately covered by the 

“established business relationship” rule.  Id. ¶ 39.  More recently, however, the 

FCC has provided specific limits on automated calls by debt collectors.  In 

response to a request by a debt collectors’ trade association for a declaratory 

ruling, the FCC “emphasize[d] that prior express consent [for automated debt 

collection calls] is . . . granted only if the wireless number was provided by the 

consumer to the creditor, and that such number was provided during the 

transaction that resulted in the debt owed.”  In the Matter of Rules and Regulations 

Implementing the Telephone Consumer Protection Act of 1991, Request of ACA 

International for Clarification and Declaratory Ruling, 23 FCC Rcd. 559 ¶ 10 (2008).  




                                           6 
 
              Under this ruling, Nigro plainly did not consent.  He did not provide his 

phone number “during the transaction that resulted in the debt owed.”  Id.  

Indeed, he provided his number long after the debt was incurred and was not in 

any way responsible for – or even fully aware of – the debt.  For the same reason, 

he was not a “consumer”; he was a third party.  MAB’s messages themselves 

appear to reflect its own recognition that the debt was Thomas’s alone.  The pre‐

recorded calls specifically instructed the recipient to “disconnect this call” if he 

was not “Joan Thomas.”  The FCC’s amicus brief, see note 3, supra, agrees with 

this view.  Since Nigro did not consent to the calls, they were prohibited by the 

TCPA, and the district court erred in granting summary judgment to MAB.4 


                                                               CONCLUSION 

              For the foregoing reasons, the judgment of the district court is REVERSED, 

and the case is REMANDED for further proceedings.    


                                                            
         We do not decide what the outcome would be if a consumer were to open an 
              4

account with a creditor and initially provide only his home phone number, but later in 
the course of the relationship provide a wireless number.  Whether a subsequently 
given phone number is given as part of a continuing “transaction,” or a transaction 
separate from the initial one that “resulted in the debt owed,” is a question for future 
courts.  Here, Nigro sought to close the account, not service it.  In no sense was he 
incurring a debt.  
       Since Nigro was not an official representative of Thomas’s estate, we also need 
not decide whether the outcome of this case would change if he had been.  

                                                                   7